Citation Nr: 0906565	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John A. Williams, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
At that time, the Veteran expressed his desire to withdraw 
his claims of service connection for coronary artery disease, 
carpel tunnel syndrome to include left elbow and left and 
right wrist, GERD, allergic sinusitis/bronchitis (claimed as 
respiratory condition), left hip replacement, basal cell 
carcinoma (claimed as skin cancer), right hip injury, 
irritable bowel syndrome, hemorrhoids, and residuals of cold 
injuries to include left and right hands, left and right 
feet, left and right ears, left and right cheeks, and nose.  
A transcript of the hearing is associated with the claims 
folder. 

The issues of entitlement to an increased rating for PTSD and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown cervical spine disorder has been demonstrated.

CONCLUSION OF LAW

Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a statement of the case or supplemental 
statement of the case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

The foregoing notice requirements were satisfied by a January 
2006 letter.  In addition, following the letter, the 
September 2006 statement of the case and June 2007 and May 
2008 supplemental statement of the case were issued, each of 
which provided the Veteran an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
Veteran's service connection claim.  As such, no rating or 
effective date will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to the claim on appeal.  However, 
as will be discussed in the following decision, while service 
records show a complaint of a stiff neck, they are negative 
for subsequent complaints of, treatment for, or findings of a 
neck condition.  Further, while available post-service 
medical records reflect degenerative changes of the cervical 
spine, they in no way indicate a link between the Veteran's 
military service and this condition.  Thus, a remand to 
accord the Veteran an opportunity to undergo a VA examination 
that specifically addresses the etiology of his currently-
shown cervical spine disorder is not necessary.  VA's duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 
38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his currently-shown cervical spine 
disability is the result of a motorcycle accident during 
active military service.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Additionally, when a chronic disease such as arthritis 
becomes manifest to a degree of 10 percent within one year of 
the Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309

The service treatment records reveal that the Veteran was 
involved in a motorcycle accident in May 1972.  He sustained 
multiple contusions, including to his left knee and right 
foot.  The diagnosis was "multiple contusions."  He was 
given crutches and returned to his unit.  A medical report 
dated one day after the accident reflects complaints of a 
stiff neck and back; however no diagnosis was provided.  
While subsequent records reflect complaints of back pain, 
they are negative for complaints or treatment for neck 
problems.  The April 1973 separation examination notes that 
the Veteran was "ortho cleared."  

A June 2001 private physician's report indicates that an MRI 
of the cervical spine showed "diffuse degenerative disk and 
spurring."  Subsequent treatment records show that the 
Veteran was sent to physical therapy in July 2005, and that 
he underwent cervical spine fusion later that year.  

That the Veteran currently has a cervical spine disability is 
not in dispute.  Rather, the question to be resolved is 
whether this disability can be related to his period of 
service from 1970 to 1973, and, specifically, to the 1972 
motorcycle accident.  Although evidence reflects a complaint 
of a stiff neck contemporaneous with the documented 1972 
motorcycle accident, the evidence does not reflect subsequent 
complaints or treatment for neck problems during service.  
There is also no evidence whatsoever reflecting degenerative 
changes of the cervical spine within one year of service (to 
trigger the application of the legal presumption of service 
connection for chronic disease).  See 38 C.F.R. §§ 3.307, 
3.309.  The earliest evidence of record describing a cervical 
spine condition is in 2001.  This lengthy period without 
post-service treatment (e.g., nearly 30 years after 
separation from service) weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), and the 
medical evidence of record in no way suggests a link between 
the Veteran's military service and this condition.  
Additionally, the Board notes that in August 1994, the 
Veteran submitted a claim of service connection for back, hip 
and shoulder disabilities, which he claimed were all the 
result of the 1972 motorcycle accident.  That he did not 
mention a neck condition at that time further supports the 
conclusion a chronic neck disability was not present in 
service, or that the disability demonstrated 7 years later 
(in 2001) is linked to the period of service that ended 
almost 30 years earlier.  

For these reasons, the Board finds that the greater weight of 
the evidence is against the Veteran's claim of service 
connection for a cervical spine disorder.

ORDER

Service connection for a cervical spine disorder is denied.

REMAND

The Veteran contends that the symptomatolgy associated with 
his service-connected PTSD is more severe than the current 50 
percent evaluation indicates.  He underwent a VA PTSD 
examination in February 2000, at which time his symptoms 
included flashbacks of Vietnam, sleep disturbance with 
nightmares every night, irritability, outbursts of anger, and 
social isolation.  He was assigned a GAF score of 50.

VA and private treatment records since that time, including 
the reports of VA examinations in July 2006 and June 2007, 
show that these PTSD symptoms have continued, despite various 
medications and individual and group psychotherapy.  These 
records also reflect additional symptoms such as 
hypervigillence (he carries a gun around the house and 
patrols his property), episodes of suicidal and homicidal 
ideation, depression, and decreased memory and concentration.  
Current GAF scores range between 25 and 56.  

Additionally, the record reflects that the Veteran last 
worked in 2005, when he was employed as a railroad engineer.  
While it appears he went on disability at that time due to 
non service-connected disabilities (See VA Form 21-4192 
submitted by the Veteran's former employer in November 2005), 
the Veteran asserts that his PTSD also prevents him from 
working.  In a June 2006 statement, the Veteran's counselor 
indicated that he is "industrially impaired and will not 
return to work in any capacity." 

For these reasons, the Veteran should be examined for VA 
purposes to determine his current disability level.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be schedule for a VA 
psychiatric examination to determine 
the nature and severity of his PTSD.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner is asked to identify the 
symptoms of PTSD the Veteran manifests, 
set forth a GAF score with an 
explanation of the score, and 
specifically address the effect of the 
Veteran's PTSD on his ability to obtain 
and maintain gainful employment.  A 
complete rationale should be provided 
for all opinions expressed.

2.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 


expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


